Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 2/07/2022.
Claims 19-51 are pending for this examination.
Claims 1-18 were cancelled.
Claims 19-51 were added.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/07/2022 and 2/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Informal Examiner’s Amendment
An informal examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 46 of the application has been amended as follows: 
Claim 46. (Currently Amended) A method of operating a data fabric to perform a read transaction, the method comprising:
receiving at a first address space and from a first device within a first PCIe (Peripheral Component Interconnect express) domain, a packet;
editing the received packet by at least:
(i) based at least on the first address space, editing a read address of the received packet to a first translated address; and
(ii) editing a first identifier associated with the received packet to a second identifier; 
causing routing the edited received packet through the data fabric to a second device in a second PCIe domain; 
receiving a reply to the routed edited received packet; and 
causing writing data associated with the reply to the first device; 
wherein the first and second devices each comprise computerized processes in data communication with the data fabric, and at least the acts of receiving and editing are performed by a by a DMA (direct memory access) engine associated with non-transparent endpoint (NT EP) 

Allowable Subject Matter
Claims 19-51 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Prior art teaches systems and methods for receiving and routing packets by performing a translation or using a TLB to edit the header of the packet before routing the packet to another device, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method for operating a network / data fabric wherein a packet is received at a first address space from a first device, the packet being edited by editing the read address to a translated address and editing a first identifier to a second identifier, then routing the edited packet through the data fabric to a second device and receiving a reply / response from the second device before writing the data to the second device where the first and second devices each comprises hosts communicating with the data fabric and the receiving and editing are done by a non-transparent endpoint as claimed.  Examiner finds that prior arts perform routing / relaying / forwarding of packets that can be done through the editing or translating the address to another address space where the system may include a PCIe or non-transparent bridge, but Examiner finds that the application of a non-transparent endpoint to perform the receiving and the editing / translation of address before routing the packet to the second device and receiving replies before writing the data to be different from other prior art systems.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Philmore et al. (US 2020/0081858) teaches a fabric management system wherein data routing is done between multiple hosts using a PCIe non-transparent bridge that allows for TLPs to be translated between multiple roots.
Moertl et al. (US 2008/0092148) teaches a PCIe endpoint system that does address translation and cache management to allow for communication between a system and endpoint by routing packets to the appropriate destinations.
Ramey et al. (US 10,887,238) teaches a scalable multichip interconnect with a plurality of nodes with processors and switching circuitry that implements DMA, wherein packets are parsed for header information to determine routing information of packets before sending the packet to the appropriate node, i.e. appending more routing information to effectively route a packet through a network of node.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183